DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn rejections
	Rejection of claim 6 under 35 USC 112(b) has been rendered moot by applicants’ canceling claim 6.
	Rejection of claim 12 under 35 USC 112(b) is withdrawn in view of applicants’ amendments to the claim.
	Rejection of claims 1-19 under 35 USC 103 over Brown et al is withdrawn in view of claim amendments which exclude co-polymer of polylactide and glycolide from the list of biodegradable polymers.
	Rejection under non-obviousness double patenting is withdrawn in view of terminal disclaimer filed on 9/6/22.

The following rejection is necessitated by amendment to claim 1 wherein the claims have amended to overcome recitation of co-polymer of polylactide and glycolide in the art.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 7,658,998; Brown).

Scope of prior art
	Brown teaches injectable composition of microparticles comprising biocompatible polymer and an active agent.  As a biological agent Brown teaches antipsychotic drugs and lists aripiprazole, olanzapine and risperidone (column 2, lines 52-54).  The composition described by Brown is intended for treatment of disorders including Schizophrenia (column 5, lines 48-52).  As a biocompatible polymer Brown teaches poly(lactic acid) or a poly(lactic acid-co-glycolic acid) copolymer (column 2, lines 65-67).  In actual examples, Brown et al exemplify co-polymer of polylactide and glycolide (PLG) and olanzapine as an active agent (column 17, lines 12 - column 18, line12; Example 1).  

Ascertaining the difference
	Brown exemplifies preparation of a pharmaceutical composition comprising microparticles of PLG and olanzapine (Example 1).  However, Brown fails to teach a dosage form comprising between 150mg and 900mg of olanzapine or the specific amounts of olanzapine recited in the claims.  While Example 1 recites PLG as the biocompatible polymer in combination with olanzapine, there is no specific example of poly(lactic acid) in combination with olanzapine. 

Obviousness
1) One skilled in the art, prior to the earliest effective filing date would have found it obvious use poly(lactic acid) instead of PLG as the biocompatible polymer in the formulation of Example 1 of Brown.	 Brown teaches that both PLG and poly(lactic acid) are alternative embodiments that can be used to prepare a sustained release composition of the invention.  Since Brown teaches functional equivalency between the two polymers it would be obvious to use either one to prepare a sustained release composition of olanzapine.  The expected outcome of exchanging one polymer for the other is that the properties of the composition with respect to release profile of olanzapine would be similar.
2)   One skilled in the art, prior to the earliest effective filing date of the current application, would have found it obvious to determine the optimal amount of olanzapine in the dosage form.  At issue is whether one skilled in the art would have found it obvious to prepare individual doses of the claimed amounts from the bulk preparation of polymer and olanzapine described by Brown in Example 1.  Brown teaches bulk preparation of a sustained release injectable microparticle composition comprising PLG and olanzapine and also the utility of the prepared composition in treatment of schizophrenia.  In order treat schizophrenia, as suggested by Brown, one skilled in the art would have found it necessary to prepare individual doses from the bulk composition of microparticles.  In preparing the individual doses one would have found it necessary to determine the optimal amount of the active ingredient olanzapine to include in the dose.  Brown provides in vivo data on experiments in rats (Example 2) where 83mg of the composition is administered to rats.  83 mg of microparticle composition is equal to 24.9mg of olanzapine (olanzapine is 30% w/w; see Table 1, column 17).  Assuming the rat is 450mg the rat dose is 55.3mg/kg which is equivalent to a 545mg Human dose according to “Guidance for Industry, US department of Health and Human services Food and Drug Administration, July 2005, Pharmacology and Toxicology” which is a part of applicants IDS filed on 11/09/20.  In view of the teachings of Brown, POSA would have found it obvious determine via routine experimentation the optimal dose of the microparticle composition to administer to a human subject.  “Guidance for Industry” provides a starting point of 545mg dose of olanzapine for a 60kg human and one would have found it obvious to experiment from the starting dose in order to determine the optimal safe and effective amount of olanzapine to include in a single pharmaceutical dose.  
	Regarding the limitations directed to “wherein said dosage provides a therapeutically effective dose for a period” and “wherein the upper limit of a 95% Confidence Interval for Cmax”.  The claimed parameters are properties that flow naturally from the components of the composition and the amount of olanzapine in the composition.  Since Brown teaches a composition having the same components as the claimed composition in determining the optimal effective dose of olanzapine for treatment of schizophrenia, a skilled artesian would also arrive at a composition with instantly claimed properties.
To summarize:
Brown teaches micronized olanzapine – claims are directed to micronized olanzapine
Brown teaches poly(lactic acid) – claims are directed to poly(lactic acid)
Brown teaches effective human dose of 545mg – claims are directed to 150 – 600mg
Brown teaches olanzapine loading of 30%w/w – exemplified compositions have olanzapine loading of about 30%w/w. 
In view of the above, it can be concluded that Brown teaches the instantly claimed composition.  In determining the optimal dose to administer to a subject, Brown will naturally arrive at a composition with instantly claimed pharmacokinetic properties.

	Regarding the limitation directed to for treatment of schizophrenia.  Brown recites intended use of the microparticle composition comprising olanzapine as treatment of schizophrenia.

Reply to applicants’ remarks
	Applicants have traversed the rejection over Brown on the grounds that the limitations directed to duration of effective concentration of olanzapine and to the upper limit of 95% confidence interval for Cmax are not met in the teachings of Brown. 
	The first argument is that the duration of the effective dose release and the Confidence interval for Cmax are not inherent properties but rather specific performance requirements.  This argument is not found persuasive.  The properties described flow from the specific components of the claimed composition.  The claimed composition requires micronized olanzapine in the amount of 150 – 900mg and poly(lactic acid).  Art teaches micronized olanzapine and poly(lactic acid), and provides a dose which is equivalent to 545mg human dose.  If the composition suggested by the art is the same as the claimed composition, if one was to calculate the upper limit of a 95% Confidence Interval for Cmax, one would obtain the instantly claimed values.  Regarding dosage form providing therapeutic concertation of olanzapine for at least 21 days, art teaches sustained release compositions and defines sustained release as release of biologically significant amount for a period including 30, 60 or 90 days (column 8,lines 52-60).  Art also teaches that rates of release can be modified by using different polymers compositions and loading of the active agent (column 8, lines 60-67).  With regards to loading of active agent, the examples in the art show 30%(w/w) of olanzapine (Example 1, Table I) which is about the same as olanzapine loading in the working examples in the instant application (about 30% w/w see Table 1, column CL (% w/w)).  To summarize:
Brown teaches micronized olanzapine – claims are directed to micronized olanzapine
Brown teaches poly(lactic acid) – claims are directed to poly(lactic acid)
Brown teaches effective human dose of 545mg – claims are directed to 150 – 600mg
Brown teaches olanzapine loading of 30%w/w – exemplified compositions have olanzapine loading of about 30%w/w. 
In view of the above, it can be concluded that Brown teaches the instantly claimed composition.  In determining the optimal dose to administer to a subject, Brown will naturally arrive at a composition with instantly claimed pharmacokinetic properties.
	The specifics of the current rejection are different from the issues discussed in the L’Oreal decision.  The claims in the ‘954 patent are directed to a method and the rejection combined 3 references in order to arrive at the claimed subject matter.  This is different from the instant application where only 1 reference is used to reject a product (not a method).  There is no need to combine references in the current rejection because Brown teaches or renders obvious all of the limitations in a single reference.  In addition the Brown provides additional data showing the similarities between the claimed and the taught compositions, including the loading of the active component at about 30% w/w.

Conclusion
Claims 1-5 and 7-19 are pending
Claims 1-5 and 7-19 are rejected
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628